          Case 2:20-cv-00917-JCM-BNW Document 24
                                              23 Filed 04/15/21
                                                       04/13/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Janice Mary Herbert,                            Case No. 2:20-cv-00917-JCM-BNW
11
                    Plaintiff,
12                                                   Stipulation and Order to Amend
           v.                                        Discovery Plan and Extend Deadlines
13                                                   (Second Request)
     United States of America,
14
                    Defendant.
15

16          Pursuant to Local Rules IA 6-1 and 26-4, Plaintiff Janice Mary Herbert, and

17 Defendant United States of America, through counsel, submit the following Stipulation to

18 Extend Deadlines 60 days. This is the second request for an extension of case deadlines.

19 No trial date has yet been set in this matter.

20 A.       Discovery Completed:

21          1.     The parties have exchanged Rule 26(a) disclosures.

22          2.     The United States continues to subpoena Plaintiff’s medical records from

23 health care providers and continues to provide supplemental disclosure statements.

24          3.     The United States served discovery requests including Requests for Production

25 and Interrogatories on Plaintiff.

26

27

28
           Case 2:20-cv-00917-JCM-BNW Document 24
                                               23 Filed 04/15/21
                                                        04/13/21 Page 2 of 3




 1   B.     Discovery Remaining:
 2          The parties may serve additional written discovery and plan to conduct depositions
 3   of the Plaintiff and Plaintiff’s treating physicians. Additionally, the parties will designate and
 4   depose retained and non-retained medical experts, if applicable.
 5   C.     Need for Extension of Discovery Plan:
 6          Plaintiff filed her complaint on May 20, 2020. Plaintiff filed her First Amended
 7   Complaint on October 12, 2020. The United States filed its answer to Plaintiff’s First
 8   Amended Complaint on October 13, 2020. On November 17, 2020, the parties stipulated to
 9   dismissing Doe Defendants I through X, inclusive, and Roe Corporations I through X,
10   inclusive from the First Amended Complaint. On November 24, 2020, the parties filed their
11   Stipulated Discovery Plan and Scheduling Order. On December 1, 2020, the Court granted
12   the parties’ Stipulated Discovery Plan and entered its Scheduling Order. On December 2,
13   2020, the Court granted the parties’ stipulation to dismiss Doe Defendants I through X,
14   inclusive, and Roe Corporations I through X, inclusive. On March 1, 2021, the parties
15   entered into their first stipulation to amend the discovery plan and extend deadlines (ECF
16   No. 21). On March 5, 2021, the Court entered an order granting the parties’ stipulation (ECF
17   No. 22).
18          The parties continue to experience disruptions caused by the global COVID-19
19   pandemic. The attorneys and staff at the U.S. Attorney’s Office are required to work
20   remotely, with limited support staff, until further notice. Consequently, counsel for the
21   United States has experienced delays in obtaining medical records and hiring experts.
22   Additionally, the parities anticipate difficulty scheduling depositions while social distancing
23   and quarantine orders are in place, particularly for treating physicians and expert witnesses.
24   As of the time of this filing, the parties do not know how long the pandemic’s safety measures
25   will remain in effect.
26   D.     Proposed New Discovery Schedule
27          1. Discovery Cutoff date: Discovery cutoff is currently scheduled for July 26, 2021,
28   and will be extended to September 24, 2021.
                                                     2
           Case 2:20-cv-00917-JCM-BNW Document 24
                                               23 Filed 04/15/21
                                                        04/13/21 Page 3 of 3




 1           2. Expert Disclosures: Initial expert disclosures currently due on May 28, 2021, will
 2   be continued to July 27, 2021; and rebuttal expert disclosures currently due June 25, 2021,
 3   will be continued to August 24, 2021.
 4           3. Dispositive Motions: Dispositive motions currently due August 25, 2021, will be
 5   continue to October 25, 2021, which is 30 days after discovery cutoff.
 6           4. Pretrial Order: A Joint Pretrial Order shall be filed by November 24, 2021, which
 7   is 30 days after the deadline for filing dispositive motions. However, if any dispositive
 8   motions are filed, the the Joint Pretrial Order shall be due 30 days after decision on such
 9   motion(s). Disclosures under Fed. R. Civ. P. 26(a)(3) and any objections thereto shall be
10   included in the Joint Pretrial Order.
11           Respectfully submitted this 13th day of April, 2021.
12    The Law Office of Casey Gish, Esq.               NICHOLAS A. TRUTANICH
                                                       United States Attorney
13
       /s/ Casey Gish___
14    CASEY D. GISH                                    /s/ Skyler Pearson
      5940 S. Rainbow Blvd                             SKYLER H. PEARSON
15    Las Vegas, Nevada 89118                          Assistant United States Attorney
      casey@gishlawfirm.com
16                                                     Attorneys for the United States
      Attorney for Plaintiff
17

18
                                                IT IS SO ORDERED
19
                                                __________________________________________
20
                                                UNITED STATES MAGISTRATE JUDGE
21
                                                        April 15, 2021
                                                DATED:__________________________________
22

23

24

25

26

27

28
                                                   3
